IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 01-20502
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


FIDEL CASTILLO-SABINO,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-910-ALL
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Fidel

Castillo-Sabino has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Castillo has received a copy of counsel’s brief and motion but

has not filed a response.   Our independent review of counsel’s

Anders brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.